


FIRST AMENDMENT TO LEASE
This First Amendment to Lease (the “First Amendment”), dated for reference
purposes as of August 9, 2011, is entered into by and between SUNROAD CENTRUM
OFFICE I, L.P., a California limited partnership (“Landlord”), and BRIDGEPOINT
EDUCATION, INC., a Delaware corporation (“Tenant”), with reference to the
following recitals.
RECITALS
A.Landlord and Tenant entered into a Standard Form Modified Gross Office Lease
dated November 10, 2010 (the “Lease”) for that certain premises identified in
the Lease and consisting of an 8-story to-be-constructed building known as
Building II in the Sunroad Centrum Project in the Kearny Mesa area of San Diego,
California (the “Building”).
B.Landlord and Tenant wish to amend the Lease on the terms and conditions set
forth below.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:
1.Outside Delivery Dates. Section 4.1.4 of the Lease is hereby amended to change
the Outside Delivery Date (as it may be extended under said section) for floors
2, 3 and 4 of the Building to February 28, 2013, and to change the Outside
Delivery Date (as it may be extended under said section) with respect to floors
1, 5, 6, 7 and 8 of the Building to April 30, 2013.
2.Conflict. If there is a conflict between the terms and conditions of this
First Amendment and the terms and conditions of the Lease, the terms and
conditions of this First Amendment shall control. Except as modified by this
First Amendment, the terms and conditions of the Lease shall remain in full
force and effect. Capitalized terms included in this First Amendment shall have
the same meaning as capitalized terms in the Lease unless otherwise defined
herein. Tenant hereby acknowledges and agrees that the Lease is in full force
and effect, Landlord is not currently in default under the Lease, and, to the
best of Tenant's knowledge, no event has occurred which, with the giving of
notice or the passage of time, or both, would ripen into Landlord's default
under the Lease.
3.Authority. The persons executing this First Amendment on behalf of the parties
hereto represent and warrant that they have the authority to execute this First
Amendment on behalf of said parties and that said parties have authority to
enter into this First Amendment.
4.Brokers. Tenant and Landlord each represent and warrant to the other that
neither has had any dealings or entered into any agreements with any person,
entity, broker or finder in connection with the negotiation of this First
Amendment, and no other broker, person, or entity is entitled to any commission
or finder's fee in connection with the negotiation of this First Amendment, and
Tenant and Landlord each agree to indemnify, defend and hold the other harmless
from and against any claims, damages, costs, expenses, attorneys' fees or
liability for compensation or charges which may be claimed by any such unnamed
broker, finder or other similar party by reason of any dealings, actions or
agreements of the indemnifying party.

1

--------------------------------------------------------------------------------




5.Counterparts. This First Amendment may be executed in counterparts. Each
counterpart shall be deemed an original, and all counterparts shall be deemed
the same instrument with the same effect as if all parties hereto had signed the
same signature page.
6.No Further Modification. Except as set forth in this First Amendment, all the
terms and provisions of the Lease shall apply and shall remain unmodified and in
full force and effect.
IN WITNESS WHEREOF, the parties hereby execute this First Amendment as of the
date first written above.
LANDLORD:
 
TENANT:
 
 
 
 
 
 
 
Sunroad Centrum Office I, L.P.,
a California limited partnership
 
Bridgepoint Education, Inc.,
a Delaware corporation
 
 
 
 
 
 
 
By:
Sunroad Asset Management, Inc.
 
By:
/s/ Andrew S. Clark
 
 
a Californai corporation
 
 
Andrew S. Clark
 
 
 
 
Its:
Chief Executive Officer
 
 
 
 
 
 
 
By:
/s/ Dan Feldman
 
By:
/s/ Daniel J. Devine
 
 
Dan Feldman
 
 
Daniel J. Devine
 
Its:
President
 
Its:
Chief Financial Officer
 








2